                                  Case 20-12837                      Doc 1     Filed 11/07/20            Page 1 of 15


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                              District of Delaware
                                          (State)                                                                                     ☐ Check if this is an
Case number (if known):                                       Chapter        11                                                           amended filing



Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor’s Name                     Cred (US) LLC


                                       N/A
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)         _83-1785799_______________


4. Debtor’s address                    Principal place of business                                    Mailing address, if different from principal place
                                                                                                      of business
                                       3 East Third Avenue
                                       Number               Street                                    Number         Street

                                       Suite 200

                                       San Mateo, California 94401
                                       City                     State     Zip Code                    City                         State     Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                       San Mateo
                                       County




5. Debtor’s website (URL)              https://mycred.io

6.   Type of debtor                    ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                       ☐ Partnership (excluding LLP)

                                       ☐ Other. Specify:




      Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 1
                                      Case 20-12837                Doc 1       Filed 11/07/20            Page 2 of 15
Debtor             Cred (US) LLC                                                        Case number (if known)
            Name



                                         A. Check One:
7.    Describe debtor’s business
                                         ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                         ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                         ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                         ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                         ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                         ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                         ☒ None of the above

                                         B. Check all that apply:
                                         ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                         ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                         ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                               522298

8. Under which chapter of the            Check One:
   Bankruptcy Code is the
   debtor filing?                        ☐ Chapter 7

                                         ☐ Chapter 9

                                         ☒ Chapter 11. Check all that apply:

                                                          ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     A debtor who is a “small business                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     debtor” must check the first sub-box. A                $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     debtor as defined in § 1182(1) who                     operations, cash-flow statement, and federal income tax return or if any of these documents
     elects to proceed under subchapter V                   do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B)..
     of chapter 11 (whether or not the                    ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent
     debtor is a “small business debtor”)
                                                            liquidated debts (excluding debts owed to insiders or affiliates) are less than $7,500,000,
     must check the second sub-box.
                                                            and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is selected,
                                                            attach the most recent balance sheet, statement of operations, cash-flow statement, and
                                                            federal income tax return, or if any of these documents do not exist, follow the procedure in
                                                            11 U.S.C. § 1116(1)(B).
                                                          ☐ A plan is being filed with this petition.

                                                          ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                            creditors, in accordance with 11 U.S.C. § 1126(b).
                                                          ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                            Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                            Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                            for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                          ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                            12b-2.
                                         ☐ Chapter 12
9. Were prior bankruptcy cases           ☒ No
   filed by or against the debtor        ☐ Yes.         District                        When                      Case number
   within the last 8 years?                                                                       MM/DD/YYYY
     If more than 2 cases, attach a                     District                        When                      Case number
     separate list.                                                                               MM/DD/YYYY

10. Are any bankruptcy cases             ☐ No
    pending or being filed by a          ☒ Yes.                                                                   Relationship    Affiliate
                                                        Debtor     See Schedule 1
    business partner or an
                                                      District    Delaware                                        When            11/7/2020
       Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 2
                                      Case 20-12837             Doc 1        Filed 11/07/20                Page 3 of 15
Debtor           Cred (US) LLC                                                          Case number (if known)
          Name


    affiliate of the debtor?                                                                                                        MM / DD / YYYY
    List all cases. If more than 1,                   Case number, if known _______________________
    attach a separate list.

11. Why is the case filed in this       Check all that apply:
    district?
                                        ☒    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                             district.
                                        ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have         ☒ No
    possession of any real              ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal
    property that needs                           Why does the property need immediate attention? (Check all that apply.)
    immediate attention?
                                                  ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                       safety.
                                                       What is the hazard?

                                                  ☐    It needs to be physically secured or protected from the weather.

                                                  ☐     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                        attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                        assets or other options).
                                                  ☐    Other

                                                  Where is the property?
                                                                                 Number           Street



                                                                                 City                                       State        Zip Code

                                                  Is the property insured?
                                                  ☐ No

                                                  ☐ Yes.     Insurance agency

                                                             Contact name
                                                             Phone




                 Statistical and administrative information

13. Debtor's estimation of             Check one:
    available funds
                                       ☒ Funds will be available for distribution to unsecured creditors.
                                       ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of                ☐     1-49                       ☐     1,000-5,000                        ☐     25,001-50,000
    creditors1                         ☐     50-99                      ☒     5,001-10,000                       ☐     50,001-100,000
                                       ☐     100-199                    ☐     10,001-25,000                      ☐     More than 100,000
                                       ☐     200-999

15. Estimated assets2                  ☐     $0-$50,000                 ☐     $1,000,001-$10 million              ☐    $500,000,001-$1 billion
                                       ☐     $50,001-$100,000           ☐     $10,000,001-$50 million             ☐    $1,000,000,001-$10 billion
                                       ☐     $100,001-$500,000          ☒     $50,000,001-$100 million            ☐    $10,000,000,001-$50 billion
                                       ☐     $500,001-$1 million        ☐     $100,000,001-$500 million           ☐    More than $50 billion




1
     Estimated number of creditors, assets and liabilities noted here are provided on a consolidated basis.
2
     Estimated value of assets as of Oct. 30, 2020.
     Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 3
                                 Case 20-12837                  Doc 1       Filed 11/07/20            Page 4 of 15
Debtor           Cred (US) LLC                                                       Case number (if known)
          Name



16. Estimated liabilities            ☐     $0-$50,000                   ☐     $1,000,001-$10 million             ☐   $500,000,001-$1 billion
                                     ☐     $50,001-$100,000             ☐     $10,000,001-$50 million            ☐   $1,000,000,001-$10 billion
                                     ☐     $100,001-$500,000            ☐     $50,000,001-$100 million           ☐   $10,000,000,001-$50 billion
                                     ☐     $500,001-$1 million          ☒     $100,000,001-$500 million          ☐   More than $50 billion

                 Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of       The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of       petition.
    debtor
                                       I have been authorized to file this petition on behalf of the debtor.
                                       I have examined the information in this petition and have a reasonable belief that the information is true and
                                       correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                       Executed on           11/7/2020
                                                            MM/ DD / YYYY


                                               /s/ Daniel Schatt                                        Daniel Schatt
                                               Signature of authorized representative of debtor         Printed name

                                       Title          Chief Executive Officer




18. Signature of attorney                      /s/ Scott D. Cousins                                      Date      11/7/2020
                                               Signature of attorney for debtor                                    MM/DD/YYYY



                                               Scott D. Cousins
                                               Printed name
                                               Cousins Law LLC
                                               Firm name
                                               Brandywine Plazza West, 1521 Concord Pike, Suite 301
                                               Number           Street
                                               Wilmington                                                        DE              19803
                                               City                                                              State         ZIP Code
                                               (304) 824-7081                                                    Scott.cousins@cousins-law.com
                                               Contact phone                                                     Email address
                                               3079                                                  DE
                                               Bar number                                             State




     Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                        Case 20-12837            Doc 1     Filed 11/07/20   Page 5 of 15




Fill in this information to identify the case:
                                                                    ,
United States Bankruptcy Court for the:
                          District of Delaware
                                    (State)
Case number (if
known):                                          Chapter   11



                                                       Schedule 1
              Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor
        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
petition in the United States Bankruptcy Court for the District of Delaware for relief under
chapter 11 of title 11 of the United States Code. The Debtors have moved for joint
administration of these cases under the case number assigned to the chapter 11 case of Cred Inc.

         Cred Inc.
         Cred (US) LLC
         Cred Merchant Solutions LLC
         Cred Capital, Inc.
         Cred (Puerto Rico) LLC

          .
                     Case 20-12837          Doc 1      Filed 11/07/20      Page 6 of 15




                           IN UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
CRED (US) LLC,                                                 :   Case No. 20-[_____] ([___])
                                                               :
                           Debtor.                             :
                                                               :
---------------------------------------------------------------x

                             CORPORATE OWNERSHIP STATEMENT

        Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the following are corporations, other than a government unit, that directly or indirectly own 10%
or more of any class of the debtor’s equity interest:

                    Shareholder                               Approximate Percentage of Equity Held

Cred Inc.                                                                       100%
                       Case 20-12837              Doc 1        Filed 11/07/20           Page 7 of 15




                               IN UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         :           Chapter 11
                                                               :
CRED (US) LLC,                                                 :           Case No. 20-[_____] ([___])
                                                               :
                           Debtor.                             :
                                                               :
---------------------------------------------------------------x

                                 LIST OF EQUITY SECURITY HOLDERS3

       Debtor                     Equity Holders                     Address of Equity Holder                      Percentage
                                                                                                                    of Equity
                                                                                                                       Held
                                                                  3 East Third Avenue, Suite 200
    Cred (US) LLC                      Cred Inc.                                                                          100%
                                                                      San Mateo, CA 94401




3
     This list serves as the disclosure required to be made by the debtor pursuant to Rule 1007 of the Federal Rules of
     Bankruptcy Procedure. All equity positions listed are as of the date of commencement of the chapter 11 case.
                                           Case 20-12837                   Doc 1          Filed 11/07/20                Page 8 of 15


Fill in this information to identify the case:

Debtor name: Cred Inc., et al.
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-_____

                                                                                                                                                          ¨ Check if this is an
                                                                                                                                                                   amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders1                                                                                                                                      12/15

A list of creditors holding the 30 Largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
Largest unsecured claims.

     Name of creditor and                    Name, telephone number, and       Nature of the                     Indicate if    Amount of unsecured claim
     complete mailing address,               email address of creditor contact claim                             claim is       If the claim is fully unsecured, fill in only unsecured
     including zip code                                                        (for example,                     contingent,    claim amount. If claim is partially secured, fill in
                                                                               trade debts,                      unliqui-       total claim amount and deduction for value of
                                                                               bank loans,                       dated, or      collateral or setoff to calculate unsecured claim.
                                                                               professional                      disputed
                                                                               services, and                                    Total claim,       Deduction for    Unsecured
                                                                               government                                       if partially       value of         claim
                                                                               contracts)                                       secured            collateral or
                                                                                                                                                   setoff

1    Name and Address on File                Contact Information On File                  Customer Claim            ¨C                                              $14,065,941.241

                                                                                                                    þU
                                                                                                                    ¨D
2    Name and Address on File                Contact Information On File                  Customer Claim            ¨C                                              $13,525,842.951

                                                                                                                    þU
                                                                                                                    ¨D
3    Name and Address on File                Contact Information On File                  Customer Claim            ¨C                                              $4,942,850.361

                                                                                                                    þU
                                                                                                                    ¨D
4    Name and Address on File                Contact Information On File                  Customer Claim            ¨C                                              $3,829,221.401

                                                                                                                    þU
                                                                                                                    ¨D
5    Name and Address on File                Contact Information On File                  Customer Claim            ¨C                                              $2,618,880.601

                                                                                                                    þU
                                                                                                                    ¨D
6    Name and Address on File                Contact Information On File                  Customer Claim            ¨C                                              $2,549,184.331

                                                                                                                    þU
                                                                                                                    ¨D
7    Name and Address on File                Contact Information On File                  Customer Claim            ¨C                                              $2,169,064.801

                                                                                                                    þU
                                                                                                                    ¨D
    1On a consolidated basis, excluding tax claims. The information herein shall not constitute an admission of liability by, nor is it binding on, any
    Debtors with respect to all or any portion of the claims listed herein. Moreover, nothing herein shall affect any Debtor’s right to challenge the
    amount, priority, validity or characterization of any claim at a later date.

Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                 Page 1
                                Case 20-12837            Doc 1     Filed 11/07/20        Page 9 of 15

Debtor   Cred Inc., et al.                                                                                   Case number (if known) 20-_____

    Name of creditor and         Name, telephone number, and       Nature of the    Indicate if   Amount of unsecured claim
    complete mailing address,    email address of creditor contact claim            claim is      If the claim is fully unsecured, fill in only unsecured
    including zip code                                             (for example,    contingent,   claim amount. If claim is partially secured, fill in
                                                                   trade debts,     unliqui-      total claim amount and deduction for value of
                                                                   bank loans,      dated, or     collateral or setoff to calculate unsecured claim.
                                                                   professional     disputed
                                                                   services, and                  Total claim,     Deduction for      Unsecured
                                                                   government                     if partially     value of           claim
                                                                   contracts)                     secured          collateral or
                                                                                                                   setoff

8   Name and Address on File     Contact Information On File       Customer Claim     ¨C                                              $1,997,998.381

                                                                                      þU
                                                                                      ¨D
9   Name and Address on File     Contact Information On File       Customer Claim     ¨C                                              $1,956,794.491

                                                                                      þU
                                                                                      ¨D
10 Name and Address on File      Contact Information On File       Customer Claim     ¨C                                              $1,815,887.231

                                                                                      þU
                                                                                      ¨D
11 Name and Address on File      Contact Information On File       Customer Claim     ¨C                                              $1,500,000.001

                                                                                      þU
                                                                                      ¨D
12 DCP Capital                   Kevin Hu                          Convertible        ¨C                                              $1,500,000.00
   Kingston Chambers, PO Box     kevin@dcp.capital                 Noteholder
   173                                                                                ¨U
   Road Town
   Tortola VG1110
                                                                                      ¨D
   British Virgin Islands

13 Name and Address on File      Contact Information On File       Customer Claim     ¨C                                              $1,373,647.251

                                                                                      þU
                                                                                      ¨D
14 Name and Address on File      Contact Information On File       Customer Claim     ¨C                                              $1,369,562.051

                                                                                      þU
                                                                                      ¨D
15 Name and Address on File      Contact Information On File       Customer Claim     ¨C                                              $1,269,743.001

                                                                                      þU
                                                                                      ¨D

16 Name and Address on File      Contact Information On File       Customer Claim     ¨C                                              $1,186,566.001

                                                                                      þU
                                                                                      ¨D
17 Name and Address on File      Contact Information On File       Customer Claim     ¨C                                              $1,172,797.751

                                                                                      þU
                                                                                      ¨D
18 Name and Address on File      Contact Information On File       Customer Claim     ¨C                                              $1,093,526.331

                                                                                      þU
                                                                                      ¨D


Official Form 204       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                           Page 2
                                Case 20-12837              Doc 1   Filed 11/07/20        Page 10 of 15

Debtor   Cred Inc., et al.                                                                                    Case number (if known) 20-_____

    Name of creditor and          Name, telephone number, and       Nature of the    Indicate if   Amount of unsecured claim
    complete mailing address,     email address of creditor contact claim            claim is      If the claim is fully unsecured, fill in only unsecured
    including zip code                                              (for example,    contingent,   claim amount. If claim is partially secured, fill in
                                                                    trade debts,     unliqui-      total claim amount and deduction for value of
                                                                    bank loans,      dated, or     collateral or setoff to calculate unsecured claim.
                                                                    professional     disputed
                                                                    services, and                  Total claim,     Deduction for      Unsecured
                                                                    government                     if partially     value of           claim
                                                                    contracts)                     secured          collateral or
                                                                                                                    setoff

19 Name and Address on File       Contact Information On File       Customer Claim     ¨C                                              $1,088,416.731

                                                                                       þU
                                                                                       ¨D
20 JST Capital                    Scott Freeman                     Trade Payable      ¨C                                              $983,462.00
   350 Springfield Ave            sfreeman@jstcap.com
   Suite 200                                                                           ¨U
   Summit NJ 07901
                                                                                       ¨D
21 Name and Address on File       Contact Information On File       Customer Claim     ¨C                                              $866,297.451

                                                                                       þU
                                                                                       ¨D
22 Name and Address on File       Contact Information On File       Customer Claim     ¨C                                              $857,200.001

                                                                                       þU
                                                                                       ¨D
23 Name and Address on File       Contact Information On File       Customer Claim     ¨C                                              $740,553.531

                                                                                       þU
                                                                                       ¨D
24 Name and Address on File       Contact Information On File       Customer Claim     ¨C                                              $660,589.991

                                                                                       þU
                                                                                       ¨D
25 Name and Address on File       Contact Information On File       Customer Claim     ¨C                                              $623,954.651

                                                                                       þU
                                                                                       ¨D
26 Name and Address on File       Contact Information On File       Customer Claim     ¨C                                              $623,258.271

                                                                                       þU
                                                                                       ¨D
27 Name and Address on File       Contact Information On File       Customer Claim     ¨C                                              $586,400.001

                                                                                       þU
                                                                                       ¨D
28 Uphold, Inc.                   JP Thieriot                       Trade Payable      þC                                              $518,635.45
   900 Larkspur Landing Cir       jp.thieriot@uphold.com
   Suite 209                                                                           þU
   Larkspur CA 94939
                                                                                       þD
29 Name and Address on File       Contact Information On File       Customer Claim     ¨C                                              $443,080.001

                                                                                       þU
                                                                                       ¨D




Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                           Page 3
                                     Case 20-12837             Doc 1       Filed 11/07/20        Page 11 of 15

Debtor       Cred Inc., et al.                                                                                        Case number (if known) 20-_____

       Name of creditor and            Name, telephone number, and       Nature of the       Indicate if   Amount of unsecured claim
       complete mailing address,       email address of creditor contact claim               claim is      If the claim is fully unsecured, fill in only unsecured
       including zip code                                                (for example,       contingent,   claim amount. If claim is partially secured, fill in
                                                                         trade debts,        unliqui-      total claim amount and deduction for value of
                                                                         bank loans,         dated, or     collateral or setoff to calculate unsecured claim.
                                                                         professional        disputed
                                                                         services, and                     Total claim,     Deduction for      Unsecured
                                                                         government                        if partially     value of           claim
                                                                         contracts)                        secured          collateral or
                                                                                                                            setoff

30 Name and Address on File            Contact Information On File          Customer Claim     ¨C                                              $432,000.001

                                                                                               þU
                                                                                               ¨D

1
    Claim amount reflects the book value of the cryptocurrency positions with the Debtors.




Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                               Page 4
                  Case 20-12837         Doc 1     Filed 11/07/20      Page 12 of 15




                                            Appendix C
                                      Resolutions of C-US Sub

        WHEREAS, the manager (“Manager”) of Cred (US) LLC (the “Company”) has
considered presentations by the Company’s management and financial and legal advisors
regarding its liabilities and liquidity situation, the strategic alternatives available to it and the
effect of the foregoing on its business; and

        WHEREAS, the Manager has determined that it is desirable and in the best interests of
the Company, its creditors, and other interested parties that a petition be filed by the Company,
seeking relief under the provisions of chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) in which the authority for the Company to operate as a debtor in
possession will be sought; and

        WHEREAS, the Manager has received a draft of the petition under chapter 11 of title 11
of the Bankruptcy Code (the “Chapter 11 Filing”);

        THEREFORE, BE IT RESOLVED THAT:

        The Manager, and duly appointed officers of the Company from time to time (each an
“Authorized Person” and together the “Authorized Persons”) be and is authorized, empowered
and directed, in the name and on behalf of the Company, to execute and verify the Chapter 11
Filing and to cause the same to be filed in the Bankruptcy Court at such time or in such other
jurisdiction as such Authorized Person executing the same shall determine; and

        Each Authorized Person, and such other persons as the Authorized Persons may from
time to time designate, be and is authorized, empowered and directed, in the name and on behalf
of the Company, to engage and retain all assistance by legal counsel, accountants, financial
advisors, and such other professionals (in all cases as the Authorized Person deems necessary or
desirable) in connection with the Chapter 11 Filing, with a view to the successful prosecution of
such case; and

        Each Authorized Person, and such other persons as the Authorized Persons may from
time to time designate, and any employees or agents (including counsel) designated by or
directed by any such persons, be and is, authorized, empowered and directed, in the name and on
behalf of the Company, to execute and file all petitions, schedules, motions, lists, applications,
pleadings and other papers, and to take and perform any and all further acts and deeds which he
or she deems necessary, proper or desirable in connection with the Chapter 11 Filing, with a
view to the successful prosecution of such case; and

        In connection with the Chapter 11 Filing, each Authorized Person, and such other persons
as the Authorized Persons may from time to time designate, and any employees or agents
(including counsel) designated by or directed by any such persons, be and is, authorized,
empowered and directed, in the name and on behalf of the Company, to cause the Company to
enter into, execute, deliver, certify, file and/or record, and perform, such agreements,
instruments, motions, affidavits, applications for approvals or ruling of governmental or
regulatory authorities, certificates or other documents, and to take such other action, as in the
                 Case 20-12837        Doc 1    Filed 11/07/20      Page 13 of 15




judgment of such persons shall be or become necessary, proper or desirable to effectuate a
successful reorganization of the business of the Company; and

       Each Authorized Person be and is, authorized and empowered on behalf of and in the
name of the Company, to execute such consents of the Company as such Authorized Person
considers necessary, proper or desirable to effectuate these resolutions, such determination to be
evidenced by such execution or taking of such action.

       THEREFORE, BE IT FURTHER RESOLVED THAT:

       The law firm of Paul Hastings LLP be and is engaged as attorneys for the Company
under a general retainer in relation to the Chapter 11 Filing, subject to any requisite Bankruptcy
Court approval; and

        The law firm of Cousins Law LLC (“Cousins”) be and is engaged as local counsel to
represent and assist the Company and its professionals in relation to the Chapter 11 Filing,
subject to any requisite Bankruptcy Court approval; and

         The firm of MACCO Restructuring Group, LLC (“MACCO”) be and is engaged as
financial advisor to, among other things, assist the Company in (i) developing financial data for
evaluation by its Board, creditors, or other third parties, (ii) conducting a strategic review of the
Company’s capital structure, (iii) advising the Company in connection with a restructuring, and
(iii) assisting the Company to evaluate financing and acquisition proposals and, in connection
therewith, the Authorized Persons be authorized to execute appropriate retention agreements, pay
appropriate retainers, and cause to be filed an appropriate application for authority to retain the
services of MACCO; and

        The firm of Donlin, Recano & Company, Inc. (“Claims Agent”) be and is engaged as
notice and claims agent and administrative advisor to represent and assist the Company in
carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance the
Company's rights and obligations in the Chapter 11 Filing and, in connection therewith, the
Authorized Persons be authorized to execute appropriate retention agreements, pay appropriate
retainers, and cause to be filed an appropriate application for authority to retain the services of
the Claims Agent.

       THEREFORE BE IT FURTHER RESOLVED THAT:

        In connection with or to carry out the actions contemplated by the foregoing resolutions,
the Manager, officer or (if applicable) any attorney or duly authorized signatory of the Company
(any such person being an “Attorney” or “Authorized Signatory” respectively) be, and such
other persons as are authorized by any of them be, and each hereby is, authorized, in the name
and on behalf of the Company, to do such further acts and things as the Manager or officer or
such duly authorized other person shall deem necessary or appropriate, including to do and
perform (or cause to be done and performed), in the name and on behalf of the Company, all
such acts and to sign, make, execute, deliver, issue or file (or cause to be signed, made, executed,
delivered, issued or filed) with any person including any governmental authority or agency, all
such agreements, documents, instruments, certificates, consents or waivers and all amendments
to any such agreements, documents, instruments, certificates, consents or waivers and to pay, or


                                                C-2
                 Case 20-12837        Doc 1    Filed 11/07/20     Page 14 of 15




cause to be paid, all such payments, as any of them may deem necessary or advisable in order to
carry out the intent of the foregoing resolutions, the authority for the doing of any such acts and
things and the signing, making, execution, delivery, issue and filing of such of the foregoing to
be conclusively evidenced thereby; and

        That any and all actions of the Company, or of the Manager or officer or any Attorney or
Authorized Signatory, taken in connection with the actions contemplated by the foregoing
resolutions prior to the execution hereof be and are hereby ratified, confirmed, approved and
adopted in all respects as fully as if such action(s) had been presented to for approval and
approved by, the Manager prior to such action being taken.




                                                C-3
                        Case 20-12837                 Doc 1         Filed 11/07/20          Page 15 of 15




   Fill in this information to identify the case and this filing:

 Debtor Name          Cred (US) LLC

 United States Bankruptcy Court for the:                                               District of Delaware
                                                                                                 (State)
 Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors
         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must
sign and submit this form for the schedules of assets and liabilities, any other document that requires a declaration
that is not included in the document, and any amendments of those documents. This form must state the individual’s
position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money
or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



           Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent
         of the partnership; or another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the
         information is true and correct:

    ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
    ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐     Schedule H: Codebtors (Official Form 206H)
    ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐     Amended Schedule
    ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
          Insiders (Official Form 204)
    ☒     Other document that requires a declaration Corporate Ownership Statement, List of Equity Security
          Holders, and Resolutions of C-US Sub
    I declare under penalty of perjury that the foregoing is true and correct.

   Executed on
                                      11/7/2020                                    /s/ Daniel Schatt
                                      MM/ DD/YYYY                                Signature of individual signing on behalf of debtor
                                                                                 Daniel Schatt
                                                                                 Printed name
                                                                                 Chief Excutive Officer
                                                                                 Position or relationship to debtor

Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
